1    DAVID M. GARLAND, SBN 223679
     455 Capitol Mall #455
2    Sacramento, CA 95814
3    (916) 366-1069
     dgarland@rocketmail.com
4
     Attorney for Alicia McCoy
5
6
                                       IN THE UNITED STATES DISTRICT COURT
7
                                    FOR THE EASTERN DISTRICT OF CALIFORNIA
8                                                    )
     UNITED STATES OF AMERICA,                           Case No. 2:19-CR-00043-MCE-3
                                                     )
9                                                    )
                                    Plaintiff,           ORDER PERMITTING TEMPORARY
                                                     )   RELEASE OF DEFENDANT FROM
10                                                   )
               v.                                        CUSTODY TO DEFENSE INVESTIGATOR
                                                     )   FRED SCOVILLE
11                                                   )
     ALICIA McCOY,
                                                     )
12                                                   )   Hearing Date: September 24, 2019
                                    Defendant.
                                                     )   Time: 2:00 p.m.
13                                                   )   Judge: Hon. Allison Claire
14
15
16                                    ORDER FOR TEMPORARY RELEASE
17
18
                 BASED ON THE REPRESENTATIONS OF THE PARTIES, and good cause
19
20              appearing to exist, the Court orders the following:

21
22                  1. ALICIA MARIE McCOY, (DOB ) shall be released from the
23                      Sacramento County Jail in Sacramento, California on a "Temporary Out"
24
                        on September 26, 2019 at 8:00 a.m., to the temporary custody of
25
                        Investigator Fred Scoville, who has agreed to serve as her third-party
26
27                      custodian.

28                  2. Upon temporary release, Alicia McCoy shall remain with the third-party
      Order for Temporary Release
     dEFE                                                -1-                       US v.McCoy 2:19-cr-00043-MCE
1
2                 custodian while traveling from the Sacramento County Jail to visit her
3                 terminally ill father who is currently in hospice care in Elk Grove
4                 Village, Illinois. Investigator Scoville shall remain with Ms. McCoy at
5
                  all times, including during the trip to and from the airport, during the
6
                  departing and return flights, and during the visit with her father.
7
8
9                 3. Investigator Scoville shall return Alicia McCoy to the Sacramento
10                County Jail by 7:00 p.m. on Sunday, September 29, 2019.
11
12         DATED: September 25, 2019
13                                            ALLISON CLAIRE
14                                            UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Order for Temporary Release
     dEFE                                          -2-                      US v.McCoy 2:19-cr-00043-MCE
